F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                           JAN 22 2001
                     UNITED STATES COURT OF APPEALS

                            FOR THE TENTH CIRCUIT                     PATRICK FISHER
                                                                               Clerk


    ARTHUR MORRISON,

                Petitioner-Appellant,

    v.                                              No. 00-6189 & 00-6220
                                                   (D.C. No. 99-CV-1906-A)
    E.W. MORRIS, Warden, Federal                         (W.D. Okla.)
    Transfer Center, Oklahoma City,
    Oklahoma, United States of America,
    ex rel,

                Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Arthur Morrison, a federal prisoner representing himself, appeals

from orders of the district court that dismissed his petition under 28 U.S.C.

§ 2241 without prejudice for lack of subject matter jurisdiction, denied his motion

for reconsideration, and denied his motion for release on bail and for permission

to conduct interrogatories. He has filed motions in this court for release pending

appeal and for an evidentiary hearing on the bail motion, to dismiss counsel as

well as a reply to his attorney’s response moving to withdraw, to file an oversize

reply brief, to supplement his reply brief, and a letter-affidavit which requests that

his issues be adjudicated forthwith.

      We have jurisdiction under 28 U.S.C. § 1291, and affirm. As we have

repeatedly explained to appellant, his challenges to the legality of his conviction

and sentence must be brought under 28 U.S.C. § 2255 in the United States District

Court for the Southern District of New York, where he was sentenced. See

Morrison v. Pugh, No. 98-1455, 1999 WL 176144 (10th Cir. Mar. 31, 1999)

(unpublished); Morrison v. Pugh, No. 98-1278, 1998 WL 704670 (10th Cir.

Oct. 2, 1998) (unpublished); Morrison v. Guzik, Nos. 97-6351, 97-6416, 1998 WL

380539 (10th Cir. June 30, 1998) (unpublished).

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED. Appellant’s motion to dismiss counsel and appellant’s




                                          -2-
                                           2
counsel’s motion to withdraw are granted. Appellant’s other motions are denied.

The mandate shall issue forthwith.



                                             Entered for the Court



                                             ENTERED FOR THE COURT
                                             PER CURIAM




                                       -3-
                                        3